Judgment, Supreme Court, New York County (John Stackhouse, J.), rendered June 24, 1999, convicting defendant, after a jury trial, of promoting prostitution in the second degree, promoting prostitution in the third degree (two counts) and intimidating a witness in the third degree, and sentencing him to an aggregate term of 82/s to 26 years, unanimously affirmed.
The court’s modification of its Sandoval ruling, made at the close of the People’s case, was a proper exercise of discretion (see People v Hayes, 97 NY2d 203). The court’s original Sandoval ruling precluded the People from cross-examining defendant about the underlying facts of two convictions in Queens County. An arrest warrant arising out of the Queens cases figured in defendant’s arrest on the instant charges. When, during his cross-examination of the arresting officer, defendant delved into the facts underlying the arrest warrant in a manner that went far beyond anything introduced by the People, and created a misleading impression about the circumstances of the arrest, defendant opened the door to the modified ruling, which permitted the People to elicit the underlying facts of the Queens cases in the event that defendant chose to testify (see People v Fardan, 82 NY2d 638).
Defendant’s remaining contentions are unpreserved and we decline to review them in the interest of justice. Were we to review these claims, we would reject them.
We perceive no basis for reducing the sentence. Concur— Nardelli, J.P., Andrias, Buckley, Sullivan and Friedman, JJ.